Cook, J.,
dissenting. I respectfully dissent. As to the first certified question, I would answer the question in the negative.
In Gallimore v. Children’s Hosp. Med. Ctr. (1993), 67 Ohio St.3d 244, 255, 617 N.E.2d 1052, 1060, this court plainly stated, “[w]e further order that our holdings today be applied only prospectively and, of course, to the case at bar.” Justice Resnick’s dissent in High v. Howard (1992), 64 Ohio St.3d 82, 96, 592 N.E.2d 818, 827, upon which the majority in Gallimore relied, stated, “[t]his holding should be applied prospectively, and only to the instant case and to any actions arising on or after the date of this decision.” (Emphasis added.)
In the usual case, retroactivity is not an issue. The courts simply apply their best understanding of current law in resolving each case that comes before them. James B. Beam Distilling Co. v. Georgia (1991), 501 U.S. 529, 535, 111 S.Ct. 2439, 2443, 115 L.Ed.2d 481, 488. While generally a lower court reviewing a pending matter applies the most recent state court decision, even if the decision was announced after the operative events occurred, this court has the authority to make its rulings prospective only. OAMCO v. Lindley (1987), 29 Ohio St.3d 1, 29 OBR 122, 503 N.E.2d 1388, syllabus, citing Great Northern Ry. Co. v. Sunburst Oil & Refining Co. (1932), 287 U.S. 358, 364, 53 S.Ct. 145, 148, 77 L.Ed. 360, 366. See, also, Harper v. Virginia Dept. of Taxation (1993), 509 U.S. 86, -, 113 S.Ct. 2510, 2518-2519, 125 L.Ed.2d 74, 88. In OAMCO, this court declared that its decision, with the exception of the subject litigants, should only receive prospective application to transactions occurring after the date of the issuance of the decision.
*495I favor application of Gallimore only to actions arising after the decision based on a balancing of the equities. First, Gallimore was unmistakably a break from precedent. As the cause of-action for loss of parental consortium did not exist in Ohio prior to Gallimore, parties foreclosed by a prospective application cannot be said to have had an expectation revoked. On the other side, however, the potential tortfeasors who may reasonably have expected that all claims against them had been resolved or waived, may now face claims eighteen years old (given the tolling statute). Moreover, given the language of Gallimore and High cited above, parties will have resolved claims during the interim between the announcement of Gallimore and this decision which will now be subject to further litigation. The balance of fairness, therefore, I believe, lies in applying Gallimore to cases arising after that decision.
Answering the first issue in the negative would render moot the second and third certified questions.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.